Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Edmondson on 03/04/2022.

The application has been amended as follows: 
In the Claims

1. (Previously amended) An analysis apparatus that analyzes a Uniform Resource Locator (URL) of a Web page, the analysis apparatus comprising:
a memory; and
a processor coupled to the memory and programmed to execute a process comprising:
classifying, upon receiving input of an URL of an analysis target Web page, access the URL of the analysis target Web page and classify the analysis target Web page into a category that is an index indicating a Web page leading method;

executing operation on the operation target detected by the first detecting;
second detecting an operation event that occurs after the executing has performed the operation on the operation target; and
outputting log data in which communication that has occurred due to the operation performed by the executing, the operation event detected by the second detecting, and a Web browser screen that has been changed due to the operation performed by the executing are associated with the URL of the analysis target Web page.

2. (Previously amended) The analysis apparatus according to claim 1, wherein the classifying comprises
first extracting, accessing the URL of the analysis target Web page, and extracting, as feature information, one of communication information on the accessed Web page, Hypertext Markup Language (HTML) source code information, and screen information on the Web browser screen, and
determining configured to determine a category of the Web page on the basis of a feature amount extracted by the first extracting.

3. (Previously amended) The analysis apparatus according to claim 2, wherein the first detecting, comprises
second extracting, by performing a character string search, a Web element that includes a character string that is set in advance for the category classified by the classifying from an HTML source cord extracted by the first extracting,

an aggregation unit configured to aggregate the Web element extracted by first analysing and the image element extracted by the third extracting and determine an aggregation result as an operation target.

4. (Previously amended) The analysis apparatus according to claim 1, wherein
when the analysis target Web page is changed, the classifying classifies the changed Web page into the category,
when the classifying classifies the category of the Web page, the first detecting detects the operation target from the Web page,
the executing sequentially performs operation on the operation target detected by the first detecting,
the second detecting detects a change of the Web page caused by the operation performed by the executing,
the classifying, the first detecting, the executing, and the second detecting terminate processes when a termination condition that is set in advance is met, and
the outputting outputs the log data when the termination condition is met.

5. (Previously amended) The analysis apparatus according to claim 1, wherein
the second detecting comprises
overwriting a JavaScript (registered trademark) function at a start of reading the analysis target Web page, and add a process of giving a notice of a parameter that is input to the JavaScript function, and


6. (Original) An analysis method performed by an analysis apparatus that analyzes a Uniform Resource Locator (URL) of a Web page, the analysis method comprising:
a step of accessing a URL of an analysis target Web page upon receiving input of the URL of the analysis target Web page, and classifying the analysis target Web page into a category that is an index indicating a Web page leading method;
a step of detecting an operation target of user operation from the analysis target Web page in accordance with a detection method that is set in advance for the classified category;
a step of performing operation on the detected operation target;
a step of detecting an operation event that occurs after the operation has been performed on the operation target; and
a step of outputting log data in which communication that has occurred due to the operation, an operation event that is detected at the detecting the operation event, and a Web browser screen that has been changed due to the operation are associated with the URL of the analysis target Web page.

7. (Secondly amended) A non-transitory computer-readable recording medium having stored therein an analysis program for causing a computer to execute a process comprising:
a step of accessing a Uniform Resource Locator (URL) of an analysis target Web page upon receiving input of the URL of the analysis target Web page, and classifying the analysis target Web page into a category that is an index indicating a Web page leading method;
a step of detecting an operation target of user operation from the analysis target Web page in accordance with a detection method that is set in advance for the classified category;
a step of performing operation on the detected operation target;
a step of detecting an operation event that occurs after the operation has been performed on the operation target; and
a step of outputting log data in which communication that has occurred due to the operation, an operation event that is detected at the detecting the operation event, and a Web 
browser screen that has been changed due to the operation are associated with the URL of the analysis target Web page.

2.	 Claims 1-7 are allowed in view of the prior art of record.

Reasons for Allowance

3.	 The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests accessing a URL of an analysis target Web page upon receiving input of the URL of the analysis target Web page, and classifying the analysis target Web page into a category that is an index indicating a Web page leading method; detecting an operation target of user operation from the analysis target Web page in accordance with a detection method that is set in advance for the classified category; performing operation on the detected operation target; detecting an operation event that occurs after the operation has been performed on the operation target; and outputting log data in which communication that has occurred due to the operation, an operation event that is detected at the detecting the operation event, and a Web browser screen that has been changed due to the operation are associated with the URL of the analysis target Web page.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
03/09/2022